DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 06, 2022.  In virtue of this amendment:
Claims 2-3 are cancelled; and thus,
Claims 1 and 4-22 are now pending in the instant application.
Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An LED driving device comprising … “a pulse addition controller configured to perform pulse addition control in which a predetermined number of additional switching pulses are added on transition between the LED- current-on period and the LED-current-off period, and wherein the predetermined number is variably set, wherein the pulse addition controller is configured to add the additional switching pulses immediately after transition from the LED-current-on period to the LED- current-off period, or immediately before transition from the LED-current-off period to the LED-current-on period”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 4-22 are allowed as being dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Werner et al. – US 2018/0159434
Prior art Le – US 2014/0049173
Prior art Szczeszynski – US 2013/0009557
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 21, 2022